Bell, J.
An execution was levied upon certain property of the defendant in fi. fa., who interposed an affidavit of illegality. The case as thus made was submitted to the trial judge, to be determined by him without a jury, upon the following agreed facts: “Defendant is the beneficiary under a policy in accordance with the provisions of the war-risk insurance act passed by Congress in the year 1917, and as such she receives checks monthly, the proceeds of which she invested in a house and lot located in the city of Reynolds, in said county, the same being the property levied upon as above referred to. No other money went into the purchase of said property except such funds as above referred to. We agree that the only issue in said case is whether or not the property in question being purchased with said funds is subject to said execution. The court having rendered judgment sustaining the affidavit of illegality, and the motion of the plaintiff in fi. fa. for a new trial having been overruled, the plaintiff in fi. fa. excepted. Held: Under the provisions of section 28 of the act of Congress known as the war-risk insurance act, approved October 6, 1917, and amended June 25, 1918, c. 104, § 2, 40 Stat. (U. S. Comp. Stat. 1918, § 514nnn¼, p. 1739), as construed by the Supreme Court of this State in Payne v. Jordan, 152 Ga. 367 (110 S. E. 4), there was no error in the judgment complained of. Compare Ober Co. v. Cochran, 118 Ga. 396 (45 S. E. 382, 98 Am. St. R. 118); Luthersville Banking Co. v. Hopkins, 12 Ga. App. 488 (77 S. E. 589); 39 Cyc. 528-543; and see also the State exemption laws, Civil Code (1910), 3377-3425.

Judgment affirmed.


Jenkins, P. J., concurs. Stephens, J., dissents.

Homer Beeland, for plaintiff.